DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
This communication is in response to the Amendment filed on 05/18/21.
Claims 1-3, 6-10, 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 17 and their dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of “a digital content display; a content item database comprising a plurality of digital content items; and a telephone number repository hosting: a pool of unique numbers; the method comprising: receiving a request for a first digital content item from the content item database, the first digital content item being destined to the user and not being personalized for the user; generating the first digital content item with an indication of one of the pool of unique numbers; mapping the one of the pool of unique numbers to the user and the first digital content item in order to map the routed call to the first digital item as being a source of the routed call; after a predetermined activity time, disassociating the one of the pool of unique numbers from the first digital content item and placing the one of the pool of unique numbers into a quarantine pool; and after a predetermined quarantine time, removing the one of the pool of unique numbers from the quarantine pool and assigning the one of the pool of unique numbers to a second target organization, the second target organization having been selected by: determining a first business profile associated with the first target organization based on at least one of a plurality of business profile parameters and the parameter weights applied to the at least one of the plurality of business profile parameters, the at least one business profile parameter being at least one of data provided by the target organization during in combination with all other limitations in the claim(s) as defined by applicant. 
Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 05/18/21 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTIM G SHAH/Primary Examiner, Art Unit 2652